Citation Nr: 1046243	
Decision Date: 12/10/10    Archive Date: 12/20/10

DOCKET NO.  08-09 765A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Entitlement to service connection for a right foot and ankle 
disorder.

2.  Entitlement to a higher evaluation for a right shoulder 
disorder with arthritis, evaluated as 20 percent disabling.

3.  Entitlement to a higher evaluation for a left shoulder 
disorder with arthritis, evaluated as 20 percent disabling.

4.  Entitlement to a total disability rating based on individual 
unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Grabia, Counsel


INTRODUCTION

The Veteran served on active duty from August 1972 to August 
1975, January 1991 to July 1991, October 2001 to September 2002, 
February 2003 to June 2005.

These claims come before the Board of Veterans' Appeals (Board) 
on appeal of rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Boston, Massachusetts.  In 
an August 2006 rating decision service connection was granted for 
right and left shoulder AC joint impairment with arthritis, and 
individual 20 percent evaluations were awarded effective from 
August 18, 2005.  In addition service connection for a right foot 
and ankle impairment with osteochondromatosis was denied.  In a 
January 2008 rating decision TDIU was denied.  The Veteran 
thereafter disagreed with the denials of service connection, 
TDIU, and with the aforementioned rating percentages assigned. 

At a September 2010 Travel Board hearing the Veteran testified 
before the undersigned that the symptomatology associated with 
his service connected bilateral shoulder disorders had worsened 
since his last VA examination in February 2006.

The claims of entitlement to service connection and increased 
evaluations are addressed in the REMAND portion of the decision 
below and are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  The issue of TDIU is deferred 
pending the outcome of those issues.


REMAND

I.  Right foot disorder

Regarding service connection for a right foot disorder, the 
Veteran failed to report for a scheduled May 2006 VA foot 
examination.  He has alleged that he had not been scheduled for 
such examination noting that he was examined by VA in February 
2006.  

The August 2006 rating action denied service connection because 
the evidence failed to show any right foot injury occurred or was 
treated during service.  The RO however failed to address whether 
a right ankle injury which is clearly shown by the record to have 
occurred subsequent to his first period of service was aggravated 
during his second and subsequent periods of service.   As a 
result, additional VA examinations would be useful in evaluating 
the appeal.

VA must make reasonable efforts to assist the Veteran in 
obtaining evidence necessary to substantiate the claim for the 
benefit sought.  Such assistance shall include providing a 
medical examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 
3.159(c)(4) (2010).

The Veteran has alleged that he injured his right foot in basic 
training during his first period of service from August 1972 to 
August 1975.  A review of the private medical records reveal 
right foot injuries and disability which occurred and developed 
between his first and subsequent period of service beginning 
January 1991 to July 1991.  In an April 1981 Mulberry Orthopedics 
Associates letter it was noted that the Veteran had a log fall 
over the dorsum of his right foot six to eight weeks prior and 
still had pain on the right foot.  He reported no history of any 
prior foot problems.  X-rays revealed no demonstrable 
abnormality.

A February 2006 medical report from Bernard E. Rerri, M.D. noted 
that the veteran underwent right ankle surgery for 
osteochondromatosis in 1983.  Examination revealed prominent 
osteophytes anteriorly in his right ankle.

As noted the Veteran was examined by VA in February 2006.  The 
results of that examination are inadequate to adjudicate his 
service connection claim.  His extensive service treatment 
records are negative for any complaints, treatment, or diagnosis 
of a right foot injury.  His post-service medical records after 
his initial period of service indicate that he sustained an 
injury to his right foot in 1981, 6 years post service.  While he 
subsequently re-entered service in January 1991, there is no 
medical opinion addressing whether the Veteran's preexisting 
right foot disorder may have been aggravated by his subsequent 
periods of service.  Therefore, the Board finds that a VA 
examination and medical opinion are necessary for the purpose of 
determining the nature and etiology of any right foot disorder 
that may be present.

II.  Right and left shoulder disorders

In the September 2010 Travel Board hearing the Veteran testified 
that his right and left shoulder disorders have worsened since 
his last VA examination in February 2006, and that his shoulder 
disorders have interfered with employment.  

The VA's General Counsel has indicated that when a claimant 
asserts that the severity of a disability has increased since the 
most recent rating examination, an additional examination is 
appropriate. VAOPGCPREC 11-95 (April 7, 1995).  See Olsen v. 
Principi, 3 Vet. App. 480, 482 (1992), citing Proscelle v. 
Derwinski, 2 Vet. App. 629, 632 (1992) (holding that, where the 
veteran claims that a disability is worse than when originally 
rated, and the available evidence is too old to adequately 
evaluate the current state of the condition, VA must provide a 
new examination).  Thus, the Board is of the opinion that the 
Veteran should be afforded additional VA examination.

Additionally, after advising the Veteran of the provisions of 38 
C.F.R. § 3.321(b)(1) and the requirements for establishing 
entitlement to extra-schedular evaluations, the RO should 
consider whether the Veteran's case should be forwarded to the 
Director of the Compensation and Pension Service for extra-
schedular consideration under the provisions of 38 C.F.R. § 
3.321(b)(1).

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should take appropriate action 
to secure any records which have not been 
previously secured for inclusion in the 
claims file, including private treatment 
records and records from the VA Medical 
Center relating to the Veteran's right foot 
and bilateral shoulder disorders.  All 
attempts to secure this evidence must be 
documented in the claims file.

2.  The Veteran should be accorded an 
examination by a physician knowledgeable in 
orthopedics for the purpose of determining 
the diagnosis of any and all right foot 
disorders that may be present.  The Veteran's 
claims folder and a copy of this REMAND 
should be provided to the examiner for review 
prior to completion of the examination.  
Moreover, a notation to the effect that this 
record review took place must be included in 
the examination report.  All indicated 
studies, tests, and evaluations, particularly 
orthopedic and neurological testing, should 
be performed.  All pertinent symptomatology 
and findings should be reported in detail. 

The examiner should identify any current 
right foot disorder and should then provide a 
medical opinion and accompanying rationale as 
to whether it is at least as likely as not 
that any current right foot disorder was 
caused by service, or if there was a 
permanent increase in the severity of any 
preexisting right foot condition during any 
of the several periods of service.  If the 
examiner determines that the appellant's 
right foot condition did not increase in 
severity during service, the examiner should 
so indicate.  However, if the examiner finds 
that the right foot condition did increase in 
severity during service, then the examiner 
should express an opinion as to whether this 
increase in severity was proximately due to 
or the result of the hardships of service 
rather than due to the natural progress of 
the disorder.   Accompanying rationale for 
all opinions expressed must be presented and 
should explain the extent to which the 
opinion is based on medical principles and 
the extent to which it is based on the 
history provided by the appellant.  

If the requested opinion cannot be provided 
without resort to speculation, the examiner 
should so state and explain why such an 
opinion cannot be provided without 
speculation.

3.  The Veteran should be accorded an 
examination by a physician knowledgeable in 
orthopedics for the purpose of determining 
the severity and manifestations of his 
service-connected shoulder disabilities and 
the degree of impairment these disabilities 
cause in his capacity for performing 
substantially gainful employment.  The 
Veteran's claims folder and a copy of this 
REMAND should be provided to the examiner for 
review prior to completion of the 
examination.  Moreover, a notation to the 
effect that this record review took place 
must be included in the examination report.  
Any and all indicated evaluations, studies 
and tests deemed necessary by the examiner 
should be accomplished.  The examiner is 
requested to review all pertinent records 
associated with the claims file, and 
following this review and examination, the 
examiner is requested to report complaints 
and clinical findings pertaining to the 
Veteran's bilateral shoulder disorders, in 
detail.  Lastly, the examiner is requested to 
offer an opinion as to the degree of 
functional impairment the Veteran's service-
connected bilateral shoulder disorders, 
produces in his capacity for performing 
substantially gainful employment.  However, 
if the requested opinion(s) cannot be 
provided without resort to speculation, the 
examiner should so state and explain why an 
opinion cannot be provided without resort to 
speculation.  A clear rationale for all 
opinions would be helpful and a discussion of 
the facts and medical principles involved 
would be of considerable assistance to the 
Board.  Since it is important "that each 
disability be viewed in relation to its 
history[,]" 38 C.F.R. § 4.1, copies of all 
pertinent records in the Veteran's claims 
file or in the alternative, the claims file, 
must be made available to the examiner for 
review.

4.  The Veteran should be notified that it is 
his responsibility to report for the 
examinations and to cooperate in the 
development of the claims.  The consequences 
for failure to report for VA examinations 
without good cause may include denial of the 
claims.  38 C.F.R. §§ 3.158, 3.655 (2010).  
In the event that the Veteran does not report 
for the aforementioned examinations, 
documentation should be obtained which shows 
that notice scheduling the examinations was 
sent to the last known address.  It should 
also be indicated whether any notice that was 
sent was returned as undeliverable.  

5.  Thereafter, the RO/AMC must review the 
claims folder and ensure that the foregoing 
development actions, as well as any other 
development that may be in order, have been 
conducted and completed in full.  The RO 
should review the examination reports to 
ensure that they are in complete compliance 
with the directives of this REMAND.  If the 
reports are deficient in any manner, the RO 
must implement corrective procedures at once.

6.  Following any other indicated 
development, the RO/AMC should readjudicate 
the claims.  If any benefit is not granted, 
the Veteran and his representative should be 
furnished with a supplemental statement of 
the case and afforded an opportunity to 
respond before the file is returned to the 
Board for further appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



______________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims. This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) 
(2010).

